
Exhibit 10.2
 
AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS
FOR
WILLIAM J. HIEB


THIS AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS dated as of November 15,
2017 (this "Amendment"), amends the Restricted Stock Award Agreements dated
December 17, 2014, December 16, 2015, February 9, 2016, and November 30
(individually, an "Agreement," and collectively, the "Agreements"), by and among
DNB FINANCIAL CORPORATION ("Company") and William J. Hieb, an individual
("Grantee").


Background


A.  The Agreements provide for conditional grants, in the aggregate, of 9,800
shares of common stock of the Company, par value $1.00 per share, to the
Grantee.


B.  The Company and the Grantee desire to amend each Agreement to accelerate the
Vesting Date, as defined therein.


C.  The Board of Directors of the Company has approved this Amendment and it is
intended to be maintained as part of the official records of the Company.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:


1.  Definitions.  Capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the respective meanings assigned thereto in
the Agreements.


2.  Acceleration of Vesting Date.  Paragraph 2 of each Agreement is revised such
that the Vesting Date with respect to the Award Shares shall be the date of this
Amendment.  Accordingly, the Award Shares shall be transferred to the Grantee as
soon as practicable hereafter in accordance with the terms of Paragraph 1 of
each Agreement.


3.  Reaffirmation of Agreement as Amended; Conflicts.  All of the provisions of
the Agreement, as amended by this Amendment, remain in full force and effect. 
In the event that any express provision of the Agreement conflicts with any
express provision of this Amendment, the express provisions of this Amendment
shall control.  All references to the "Agreement" hereafter shall mean the
Agreement as amended by this Amendment.


4.  Prior Agreements. There are no other agreements between Company and the
Grantee regarding the subject matter of this Amendment.  This Amendment is the
entire agreement of the parties with respect to its subject matter and
supersedes any and all prior or contemporaneous discussions, representations,
understandings or agreements regarding its subject matter.


5.  Assigns and Successors. The rights and obligations of Company and Grantee
under this Amendment shall inure to the benefit of and shall be binding upon the
successors and assigns of Company and Grantee, respectively, provided, however,
that Grantee shall not assign or anticipate any of his rights hereunder, whether
by operation of law or otherwise. For purposes of this Agreement, "Company"
shall also refer to any successor to Company, whether such succession occurs by
merger, consolidation, purchase and assumption, sale of assets or otherwise.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.


Attest:
 
 
 
 
 
   
Company:
DNB FINANCIAL CORPORATION
 
 
 
 
   
By:
 
Name:
Bruce E. Moroney   Name: Gerald F. Sopp
Title: 
Chief Accounting Officer   Title: Chief Financial Officer          
Witness:
 
 
   
Grantee:
 
 
           
Print Name:
    Name: William J. Hieb        
Individually


